internal_revenue_service number release date index number ----------------------------------------------- ------------------------------------------- ---------------------------------------- ------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------ id no ------------- telephone number --------------------- refer reply to cc psi b01 plr-148716-09 date date legend legend trust ------------------------------------------- -------------------------------------------- a b c d ------------------------------ ------------------- -------------------- ------------------------------- dear ----------------- this responds to the letter dated ----------------------- submitted on behalf of trust requesting guidance under sec_469 of the internal_revenue_code facts according to the information submitted trust is a complex_trust a is the beneficiary and a trustee of trust trust holds various assets including a partnership_interest in b b wholly owns c which wholly owns d trust requests a ruling under sec_469 as to whether trust can materially participate in the activities of d law and analysis sec_469 disallows the passive_activity_loss for any taxable_year to any individual estate_or_trust any closely_held_c_corporation and any personal_service_corporation the passive_activity_loss for a given year is the amount if any by which the passive_activity deductions for the taxable_year exceed the passive_activity_gross_income for the taxable_year temp sec_1_469-2t sec_469 plr-148716-09 defines the term passive_activity to include any activity which involves the conduct of any trade_or_business in which the taxpayer does not materially participate sec_469 provides that a taxpayer materially participates in an activity only if the taxpayer is involved in the operations of the activity on a basis which is regular continuous and substantial the legislative_history to sec_469 contains significant discussion of the concept of material_participation embodied throughout the discussion is a general notion that in order for a taxpayer to materially participate the taxpayer must be involved in the day-to-day operations of the trade_or_business even an intermittent role in management while relevant does not establish material_participation in the absence of regular continuous and substantial involvement in operations s rep no 99th cong 2d sess date vol 1986_3_cb_734 for individuals the qualitative test of sec_469 has largely been replaced by the more quantitative regulatory tests of temp sec_1_469-5t - of the income_tax regulations the treasury_department has not yet issued regulations addressing the material_participation requirement for trusts_and_estates see sec_1_469-5 sec_1_469-8 until regulations are promulgated sec_469 remains the sole standard for determining whether a_trust or estate satisfies the material_participation requirement of sec_469 cf 263_f3d_338 4th cir while the government's authority to issue regulations exempting certain self-charged fees from the ambit of sec_469 was clearly contemplated by congress the failure to do so did not obviate the basic statutory rule that the fees in question were passive_activity deductions the statutory standard for material_participation can be applied in the absence of regulations see 58_f3d_401 9th cir applying statutory requirement of regular continuous and substantial involvement to a tax-exempt_entity in a case where an unrelated statute explicitly borrows the language of sec_469 as noted above other than the regular continuous and substantial language of sec_469 there is an absence of explicit statutory or regulatory guidance regarding how a_trust establishes material_participation nonetheless the legislative_history of sec_469 provides important insight into how congress intended for the material_participation standard to apply to trusts special rules apply in the case of taxable entities that are subject_to the passive loss rule an estate_or_trust is treated as materially participating in an activity if an executor or fiduciary in his capacity as such is so participating s rep no pincite determining the proper focus in sec_469 for the activities of trust is a question of federal tax law and must include an examination of the treatment of trusts under subchapter_j the taxation of trusts under subchapter_j is a hybrid regime involving an entity-level tax as well as the pass-through of income to the beneficiaries while a_trust is sometimes required to pay tax on its own income under sec_641 it may also generally deduct under sec_661 income that is passed through to its beneficiaries under sec_662 plr-148716-09 although the beneficiaries of a_trust do not generally participate in the activities of the trust the designated trustee acts on behalf of and in the interests of the beneficiaries the focus on a trustee's activities for purposes of sec_469 accords with the general policy rationale underlying the passive loss regime as a general matter the owner of a business may not look to the activities of the owner's employees to satisfy the material_participation requirement see s rep no pincite the activities of employees are not attributed to the taxpayer indeed because an owner's trade_or_business will generally involve employees or agents a contrary approach would result in an owner invariably being treated as materially participating in the trade_or_business activity a trustee performs its duties on behalf of the beneficial owners consistent with the treatment of other business owners therefore it is appropriate in the trust context to look only to the activities of the trustee thus the sole means for a_trust to establish material_participation is if its fiduciary is involved in the operations of the activity on a regular continuous and substantial basis conclusion based solely on the facts submitted and the representations made trust may materially participate in d’s activities if the trustee in this case a is involved in the operations of d’s activities on a regular continuous and substantial basis no opinion is expressed concerning whether a in fact materially participates in d’s activities or whether d’s activities constitute an appropriate economic unit under sec_1_469-4 except as specifically set forth above no opinion is expressed or implied as to the federal tax consequences of the facts described above under any other provision of the code this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent pursuant to the power_of_attorney on file with this office a copy of this letter will be sent to trust’s authorized representative plr-148716-09 enclosures copy of this letter copy for ' purposes sincerely s david r haglund branch chief branch office of the associate chief_counsel passthroughs and special industries
